OPINION — AG — HIGHWAY DEPARTMENT — EXPENDITURES ** UNDER 17 Ohio St. 1971 82 [17-82] AND 66 Ohio St. 1971 128 [66-128] THE PRIMARY RESPONSIBILITY IS UPON THE RAILROAD COMPANY OR CORPORATION; HOWEVER, UPON THE RAILROAD'S FAILURE OR REFUSAL TO DO SO, PURSUANT TO 69 Ohio St. 1971 1502 [69-1502], THE HIGHWAY DEPARTMENT MAY MAINTAIN THE RAILROAD CROSSINGS AND MAY TAKE APPROPRIATE ACTION AGAINST THE RAILROAD COMPANY OR CORPORATION FOR REIMBURSEMENT. CITE: 69 Ohio St. 1971 101 [69-101] (DAVID K. MCCURDY)